Citation Nr: 1414993	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-23 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received that to reopen a previously denied claim of entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, anxiety disorder not otherwise specified, and adjustment disorder with mixed depressed and anxious mood.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000. 

This case comes to the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (the RO) in Cleveland, Ohio.

The Veteran and his spouse testified at a personal hearing that was held at the RO in February 2012 before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

After the hearing, the Veteran submitted additional VA treatment records and waived initial agency of original jurisdiction (AOJ) consideration of such evidence.  See 38 C.F.R. § 20.1304(c) (2013).

The Board's review includes the paper and electronic records.

Since the Veteran filed his claim in January 2008, PTSD, major depressive disorder, anxiety disorder not otherwise specified, and adjustment disorder with mixed depressed and anxious mood have been diagnosed.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the appellant's claim is considered a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, anxiety disorder not otherwise specified, and adjustment disorder with mixed depressed and anxious mood.

In a September 2010 statement of the case, the RO reopened the Veteran's claim for service connection for residuals of a back injury and adjudicated the claim on its merits.  However, the Board must first examine whether the evidence warrants reopening the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For reasons explained below, the Board has concluded that new and material evidence regarding the claim of service connection for residuals of a back injury has been submitted.  Accordingly, the claim is reopened.  The Board further finds that additional development of the evidence is necessary prior to rendering a decision on the merits as to that issue.

Both claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's request to reopen his previously denied claim of entitlement to service connection for residuals of a back injury in an April 2006 rating decision.  

2.  Evidence received subsequent to the April 2006 rating decision is so significant that it must be considered in order to fairly decide the merits of this claim.




CONCLUSIONS OF LAW

1.  The April 2006 rating decision denying the reopening of a claim for service connection for residuals of a back injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received, and the claim for service connection for residuals of a back injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing Law and Regulation

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.
 
VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).
 
New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Analysis

The "old" evidence

The evidence of record at the time of the RO decision in April 2006 consisted of the Veteran's service medical records and an April 2002 VA examination report.

The Veteran's service treatment records show that the Veteran suffered back injuries in in February 1997 and April 1998 and that at his separation examination he indicated that he was unsure if he had had a history of recurrent back pain.  The April 2002 VA examiner noted that lumbosacral X-rays showed a suspicion of spondylosis but that the rest of the spine was unremarkable.  The examiner's diagnostic impression was that the Veteran suffers from no apparent pathology of the spine and no radiculopathy and that if there were pathology, it would be at least as likely as not from his work-related injury.

The April 2006 decision

The RO denied the Veteran's claim to reopen based on the lack of medical evidence of a current back disorder.  

The Veteran was informed of the April 2006 rating decision by a letter from the RO dated April 12, 2006.  His appeal rights were provided in an enclosure to that letter.  He did not appeal.  

The RO received the Veteran's claim to reopen the issue of entitlement to service connection for residuals of a back injury in January 2008.  As was noted in the Introduction section, the RO reopened and denied the claim, and the Veteran appealed.  Additional evidence which has been received since April 2006 will be discussed below.

Finality/new and material evidence

The "old" evidence demonstrated a lack of competent medical evidence of a current back disorder.  The crucial matter at issue is whether the additionally received evidence shows that the Veteran has a back disorder.  

The October 2008 VA spine examiner diagnoses included the following: (1) grade 2 spondylolytic spondylolisthesis at L5-S1 secondary to bilateral L5 pars defect, and (2) right and left L5 foraminal stenosis with nerve root impingement that is secondary to the spondylolisthesis and diffuse disc bulge.  The examiner noted that the central disc protrusions were either due or the result of the low back injury in service or were related to a post-service motor vehicle accident.  The examiner also indicated that X-rays revealed degenerative disc disease.

The October 2008 VA examination report can be considered "new" in that it was not previously before the RO at the time of the April 2006 prior final denial.  The evidence can be considered "material" because it does relate to the element of the claim that was previously unmet, specifically a current disability.  See 38 C.F.R. § 3.156.  Accordingly, new and material evidence has been submitted as to the key Hickson element, which was previously lacking.  The Veteran's claim is therefore reopened.

Additional comments

As has been discussed above in connection with the VCAA, at this juncture VA's duty to assist comes into play.  For reasons which will be expressed in greater detail below, the Board believes that a medical examination and nexus opinion must be obtained.  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a back injury is reopened; to that extent only, the appeal is granted.


REMAND

The Veteran alleges that he has PTSD due to many stressors, including seeing planes crash, witnessing other people die as result of the dangerous activities inherent to working on a flight deck of an aircraft carrier, and his own rib injury in which his service treatment records report that a plane crushed him against a wall.  The service treatment records corroborate his May 2000 stressor of the rib injury from a plane crushing him against a wall.  As to the Veteran's claim that he was on the flight line at the time of the alleged rescue mission regarding the two F-14's collision, the RO did not attempt to verify whether this stressor actually occurred.  

The Veteran underwent a VA examination in October 2008. The examiner did not diagnose PTSD and opined that the diagnosed anxiety disorder, not otherwise specified, was not the result of the Veteran's in-service experiences.  The only basis the examiner provided was that there were no significant psychiatric concerns or complaints in the separation examination report.

The examiner, however, did not acknowledge or discuss an earlier VA diagnosis of PTSD, from January 2008.  The Board also notes that, in a February 2009 statement, the Veteran's treating VA social worker noted that the Veteran was involved in individual counseling and psychiatry for anxiety and depression and that he exhibited anger outbursts, which have been a major focus of his treatment.  The social worker noted that the Veteran reported an incident in which he feared for his life when he was crushed on a flight deck by two planes clipping the wings of each other and that the appellant indicated that his stress level and anger outbursts did not exist prior to his service.  The social worker added that the Veteran suffered from a great deal of insomnia since his discharge from service.  In a November 2011 statement signed by that same social worker and the Veteran's treating VA psychiatrist, they noted that the Veteran's symptoms of major depressive disorder and anxiety began after his service.  They added that the claimant worked under harsh, stressful conditions in service and that he has had had incidences where he feared for his life and was nearly killed while on a ship.  They opined that the Veteran's disorders, symptoms, and social and occupational impairments were the result of his military service.

Given the above, the Board finds that further efforts are needed to corroborate all of the Veteran's stressors and that a further VA examination is needed to ascertain the nature and etiology of all current psychiatric disorders, potentially to include PTSD.

In regard to the reopened back injury claim, the October 2008 VA examiner indicated that he could not render an opinion on whether the current back disorder was related to service without resorting to mere speculation.  As noted above, the examiner found that the central disc protrusions were due or the result of the low back injury in service or were related to a post-service motor vehicle accident. Moreover, the Veteran has alleged that his current back disorder is not only related to the in-service back injuries in February 1997 and April 1998 but also the rib injury in June 2000.  Therefore, another VA examination is necessary.

The Veteran has indicated that he receives VA treatment, and he has submitted VA treatment records dated thru December 2011.  The RO/AMC must obtain any additional VA treatment records from December 2011 to the present.

Finally, the RO/AMC should ask the Veteran to identify any treatment for his low back disorder and obtain any identified records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all treatment for his claimed disorders and to complete release forms for any private treatment providers.  Regardless of his response, the RO/AMC should obtain all records from the Hamilton, Ohio VA community based outpatient clinic from December 2011 to the present.

2.  All necessary efforts must be made both to ensure that all of the Veteran's service personnel records are included in the claims file and to obtain the logs for the USS Eisenhower from 1996 to 2000, contemporary with the Veteran's period of service.  All obtained records must be added to the claims file.  

3.  The Veteran must be afforded a VA psychiatric examination, with an examiner who has reviewed the entire claims file.  Based upon a review of the claims file, an interview of the Veteran, and the examination results, the examiner must render a multi-axial diagnosis.  

If PTSD is diagnosed, the examiner must specific the stressor(s) upon which this diagnosis is based.  If PTSD is not diagnosed, this determination must be explained in light of the previous (January 2008) diagnosis of PTSD.

For all other psychiatric disorders that are diagnosed, an opinion must be rendered as to whether it is at least as likely as not (a 50 percent or greater probability) that such diagnosis or diagnoses is/are etiologically related to service.

All opinions must be supported by a detailed rationale in a typewritten report. 

4.  Thereafter schedule the Veteran for a VA medical examination by a physician to determine the nature and etiology of his back disorder.  The examiner must review the claims file and conduct all necessary testing.  The requested determination should also take into consideration the Veteran's reported medical history.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the bilateral L5 pars defect was subject to a superimposed disease or injury in service, to include the back injuries in February 1997 and April 1998 and the rib injury in May 2000.  Separately, the examiner must provide an opinion as to whether it is at least as likely as not that any other diagnosis (e.g., spondylolytic spondylolisthesis, central disc protrusions, 
degenerative disc disease, foraminal stenosis with nerve root impingement) is etiologically related to service, to include the back injuries in February 1997 and April 1998 and the rib injury in May 2000.

A clear rationale for each opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, such as a complete rationale for any opinion not being provided, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After the above development is completed and any other development that may be warranted, the RO/AMC must readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


